Motion by appellants to stay the respondent and the County Clerk of Westchester County from satisfying a judgment rendered May 16, 1963 by the County Court, Westchester County, pending appeal from the judgment. On the court’s own motion, the appeal and the appellants’ motion are transferred to the Appellate Term of the Supreme Court in the Second Judicial Department (see orders of this court, No. 47 of July 12, 1962 and No. 2 of Dec. 12, 1962; N. Y. Const., art. VI, § 8, subd. d; § 5, subd. b). This appeal should have been taken to the Appellate Term. Kleinfeld, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.